HonorableClint %8lev
DireotorGas UtilitieeDivision
RailroadComis8ion of Texas
Atmtin, Texas

Dear   Sir:                         OpinionRo. O-1646
                                    Re: bre gas companieswho purchase
                                    gas under variousfaotualsituations
                                    gas utilitieswithin~thepurviewof
                                    Article 6060, RevisedCivil Statutes,
                                    1926.

          We aoknowledgereaeiptof a letter dated October4, 1939, under
the signatureof HonorableOlin Culberson,then Directorof Gas Utilities
Divisionof the Railroad&nusissfonof Texas, requesttigan opinionconoern-
ing the statusof the IiueoesCorporationandtheRiohardsonPetroleunCam-
pany,a8 gas utilitieswithin the purviewof Article 6060,R.C.S.,1925.

           It is our opinionthat the Rueces Corporationis a gas utility
within the purviewof said statute. Referringto its letterto you of
September26, 1939, copy of whioh you have furnishedus, it is noted that
it is engagedin the purchaseof gas from an affiliatedcompany;Riohard-
son PetrolemuCompany,and, in turn, sells the same to "otheroperator8
for jettingand drillingpurposesand to one Ice Plant.. FollowingJuly
20, 1939, The NueoesCorporation beoame engagedin the sale of gas to a
municipality,and rural oustomrs   betmen Clarkmod  and Robstown,Texas.
It is our opinionthat the companyshouldmake its quarterlyreturn on
your *GUS0 form.for the payment of the tax imposedby Article 6060 on
all salesmade both pregiousto July 20, 1939, and subsequently.For a
definitionof the term gas utility"a8 used in said Artiale 6060, ~18
turn to Article6050 definingsame.. It is our opinionthat the aotivi-
ties of thiscompany bring it within the purviewof Subsectionl(a),
whioh coversthe production,transportation, oonveyanoe,distribution,
or deliveryof naturalgas "for public u8e of serrrioe for oaapensation."
dsd also of Subseotionl(b), coveringthe production,transportation,
ocmveyanae,distribution,  or deliveryof naturalgas "for sale or deliv-
ery of nature.1gas ix the public for domesticor other use." Unqueation-
ably the tens "otheruse" is all inclusive.

           Regardingthe oompany*saotivitiessubsequentto July 20, 1939,
when in additionto the above activitiesthe campanyundertookto sell gas
to the oity of Robstwin,and to additionalrural customers. Suoh activi-
ties undoubtedlycome within the purviewof Subseotionl(a), and Subsea-
tion l(b), abovereferred to, and also Subsectionl(o),which cover8
HonorableClint %8ley -   Page   2 (O-1646)



oomp8niesdistributing  or delimring n8tunl gas "for sale or deliwry
of natural g6a to any peraonor firm or corporationoperatingunder
franchise,or a oontraotwith any munioip8lltyor other legal auMivi-
8ion of thia Stata.

          Regardingthe atatuaof Richardson&trolusm Ormpany,m refer
to its letterto you of September26, lQS9, copy of nhioh you hav8 furn-
ished ~8.

           PreViOUS to July 20, '1999,If appemathat the role aalea of the
BiohardronPetroleumCompuor mr8 to it8 affiliate,The &~eosrCorporation,
whioh previousto July 20, 19S9,~~adrlalea mly to rural ouatcmera. Such
activityon the part of the RiohardaonPetrolem Sknnpany up to July 20, lQS9,
in not, In our opiniondeaorib8dR8 that of a gnr utilitywhithinth8 pur
view of the 8tatute. iionwer,aubaequenfto July 20; lQSQ,'thaaole ouatom-
8r of the RichardsonP8trolem Companybeing Th8 Maeo88Corporation,cam-
menoed deliveriesof gas to the city of Robstom, and to certainother rural
oustomerathereabouts. This activity,we beliavs,was such aa to constitute
the Riohard8oncompanya gas utilitynithin    the purvieWI Article 6060,Sub-
section5, providingm follower

            Vroduoing orpuroharing aaturalga.8andtranaporbirtg
            or oauriagthe amr to be fmnqorted    w pipe lima to
            or near hho limita of any municipality,in which raid
            gas ia reoeivwd md diatrilxMd, or aold to th8 public
            by mother publicutilityor %y arid muplioipality,  in
            all 08881where 8uoh buainearia in fao+jtie only or
            praoti~lly exolurivsagenoy of supply of Mtuml gas
            to auoh utilityor mrmi~ipalityia hereby declaredt0
            be a virtualmonopolyin the buainsracallingaffeoted
            the publio intereat, . . .8

          This 808~8~ l
                      hould,th8refor8,m8ke it8 qUaX-t-83’~Z'OpOti
                                                                On yOUr
fom *GE48 ptmsuax&to Article 6060 for it8 aotivitisraubarqu& to July 20,
lSS9, only.
                                               Very truly your8

                                             ATTORNEY   bBN8RALOF TXA8

mBcFO:egw

WCWED    DEC 6, 1999
/s/Qsrald C. tian
ATTORNEY GR?EML OF TEXAS